Title: From George Washington to George Clinton, 29 October 1779
From: Washington, George
To: Clinton, George


        
          Dear Sir
          Head Quarters West point 29th October 1779.
        
        I am just honored with yours of last evening, and am sorry to find inclosures of so disagreeable a nature. I have, by the inclosed, directed the Commanding Officer of the Massachusetts Militia to repair to Albany, and have desired him to leave word for the remainder to repair thither as they come in. Should any part of your Militia, that were intended for the expected cooperation, be still above, I leave it with your Excellency to order them to Albany for the present, should you be of opinion that it will answer a good purpose.
        I, this morning, recd a Return from Colo. Swartwout of the Arms and accoutrements wanting by the Militia. Our stock of these Articles is so very scanty, that I am loth to deliver them out, in that way, but upon the greatest emergency. Should we commence operations against New York, we shall have occasion for a very considerable quantity of Wood, from above; I would therefore suggest to your Excellency the propriety of employing those Men who want Arms in cutting Wood between this and Verplanks point. I would wish you to give me your opinion upon this matter, because I would not impose a duty upon the Militia that should be disagreeable or disgusting to them. Should there be a necessity of arming them, I would wish it might be put off till we have a certainty of operating.
        I have heard that the party, which made an incursion into Jersey, have returned. Their numbers were greatly exaggerated. They consisted of about one hundred Horse who penetrated as far as sommerset Court House. What particular damage they did, I do not exactly know, but they were met by a small party of Militia at Middle Brook, who fired upon them, and took Lt Colo. Simcoe their Commandant and three privates prisoners. They returned with precipitation by south Amboy, where a Body of Infantry were prepared to cover them in their embarkation. I have the honor to be with very sincere Esteem Yr Excellency’s most obt Servt
        
          Go: Washington
        
        
          P.S. I have this moment recd a letter from Mr Laurens who favors me with news from the Southward to the 2d Inst. the following the Substance.
          
          Colo. Maitland with such of his Men as were able to march had made their escape to Savannah and joined General prevost, leaving his Hospitals—Artillery—Baggage and Stores.
          The enemy strongly fortified at Savannah—Their numbers about 3000 exclusive of Negroes &ca.
          Count D’Estaing had landed 5000 Men, and formed a junction with Genl Lincoln who had about 4000 under his command. The Allies were determined to make regular approaches. The Chief Engineer Col. Laumoy announced that his Batteries of 38 heavy Cannon and 8 Mortars would open the 2d Inst. Two sorties had been made by the beseiged who were beat back and suffered greatly in killed and wounded.
          The Sagittaire had taken the Experiment Sir James Wallace, on board of whom was General Vaughan and 20 other Officers and Cash to pay the troops in Georgia. it appears that 4000 Men had been intended for south Carolina. The Ariel 26 Guns—Fowey 24 and a sloop of 18 Guns—a large ship with 2200 Barrels of Flour and a quantity of Beef and pork—4000 suits of Cloaths &c. &c. All the Enemies Store ships and transports had fallen into the French Admirals hands.
          A part of the Cherokee Nation had been induced to break faith with us by Cameron the superintendant, They had in consequence been severely chastised by Genl Williamson who had returned and would join General Lincoln with 1000 Men the 29th or 30th Septemr.
          perfect unanimity between the Allies. it was expected the whole of the Enemy would be in our hands in a Week.
          The above being from a private letter from Mr Laurens I would not wish to have it published in the papers.
        
      